



Exhibit 10.5
Avantor Performance Materials India Limited
17th Floor, Building No.5, Tower C
DLF Cyber City Phase-III
Gurgaon - 122002, Haryana, India
November 10, 2017
Devashish Ohri
RE: Employment Letter Agreement
Dear Devashish:
The following are the terms of your employment with Avantor Performance
Materials India Limited (the "Company") effective as of the Merger Closing (as
defined in that Agreement and Plan of Merger, dated as of May 4, 2017, by and
among Avantor, Inc., Vail Acquisition Corp and VWR Corporation (the "Merger
Agreement"), under which you will provide services to the Company and its
various affiliates, as applicable. This Letter Agreement will supersede and
replace any prior employment agreements you may have with the Company or any of
its Affiliates, which, for the avoidance of doubt, shall not include any
agreements governing previously granted special bonuses or equity awards in the
Company or its affiliates. For the avoidance of doubt, in the event the Merger
Agreement is terminated and the Merger Closing is not consummated, this Letter
Agreement shall be void ab initio.
Position:
 
Managing Director, EVP, APAC and MEA.
 
 
 
Base Salary:
 
INR 25,831,455 per year, payable in installments on the
Company's regular payroll dates.
 
 
 
Duties:
 
Your duties shall include such duties as are commensurate with your position.
 
 
 
Reporting:
 
You will report solely and directly to the Chief Executive Officer of the Vail
Holdco Corp ("Holdco").
 
 
 
Office Location:
 
Your office will be located in Gurgaon, India. However, the Company may at its
sole discretion, transfer/ depute you from one place to another anywhere in
India or abroad and/or to any of its affiliates, associates, subsidiaries, group
companies of the Company whether existing or which may be set up in future.
 
 
 
Annual Bonus:
 
You will be eligible to participate in the Company's Management Incentive
Program (MIP) with a target bonus of 75% of base salary.
 
 
 






--------------------------------------------------------------------------------





Long-Term Incentive:
 
Subject to the approval of the board of directors of Holdco following the Merger
Closing, as soon as practicable after the Merger Closing, you will be granted
options in respect of shares of common stock of Holdco, which options shall be
in an amount and have an exercise price as determined by such board pursuant to
the terms and conditions of the applicable equity incentive plan of Holdco and
the form of option grant agreement awarded thereunder. Notwithstanding anything
contained in this Letter Agreement, all equity grants shall be controlled
exclusively by the applicable equity plan and award agreement pursuant to which
such grants are made.
 
 
 
Benefits:
 
You will be entitled to participate in all vacation, health, welfare and other
similar benefits available to similarly situated employees of the company. You
will be entitled to six weeks of vacation annually.
 
 
 
Retirement:
 
You shall retire upon attaining the age of 58 (fifty-eight) years. In and upon
such retirement, you shall cease to be an employee of the Company. The Company
may, however, at its sole discretion, choose to extend the term of your
employment for such period as it deems fit.
 
 
 
Medical Fitness:
 
In case you are incapacitated by reason of illness, accident or any other cause
and cannot perform your duties, the Company may at its option grant leave for a
reasonable time on full pay or reduced pay or without pay or terminate your
employment with the Company.
 
 
 
Employee Covenants:
 
The employee covenants shall be as listed on Annex 1.
Severance/Restrictive Covenants:
 
If your employment with the Company is terminated by the Company without Cause,
other than within a two year period following a Change in Control (each as
defined on Annex 1), you will be entitled to receive (A) an amount equal to your
annual base salary then in effect, payable in equal installments on the
Company's regular payroll dates during a period of twelve months after such
termination, (B) your target bonus, prorated for the year of such termination,
payable in equal installments on the Company's regular payroll dates during a
period of twelve months after such termination and (C) continued health benefits
for a period ending on the earlier of (i) your becoming eligible to receive
health benefits from a new employer and (ii) six months after such termination.
The payments (and benefits) described in the immediately preceding sentence that
are due to be paid (or provided) more than sixty (60) days after your
termination are subject to your execution and non-revocation of a general
release in the form attached to this Letter Agreement as Annex 2 no later than
fifty (50) days after your termination.
 
 
 






--------------------------------------------------------------------------------





 
 
If your employment with the Company or its successor, as applicable, is
terminated by you for Good Reason (as defined on Annex 1) or by the Company
without Cause within a two year period following a Change in Control, you will
be entitled to receive (A) an aggregate amount equal to 1.5 times the sum of (i)
your base salary then in effect, plus (ii) you target bonus for the year of such
termination, payable in equal installments on the Company's regular payroll
dates during a period of twelve months after such termination and (B) continued
health benefits for a period ending on the earlier of (i) your becoming eligible
to receive health benefits from a new employer and (ii) twelve months after such
termination. The payments (and benefits) described in the immediately preceding
sentence that are due to be paid (or provided) more than sixty (60) days after
your termination are subject to your execution and non-revocation of a general
release in the form attached to this Letter Agreement as Annex 2 no later than
fifty (50) days after your termination.
 
 
 
 
 
If your employment is terminated by the Company by reason of your Disability (as
defined on Annex 1), you will be entitled to any compensation and benefits
accrued prior to the termination date, including the Company's standard
applicable disability insurance benefits,
 
 
 
 
 
If your employment with the Company is terminated by reason of your death, your
beneficiary or estate, as applicable, will be entitled to any compensation and
benefits accrued prior to the termination date, including the Company's standard
applicable life insurance benefits.
 
 
 
 
 
If your employment is terminated by you without Good Reason, you will only be
entitled to any compensation and benefits accrued prior to the termination date.
Any such resignation shall require that written notice be delivered by you to
the Company at least 90 days prior to your termination and any failure by you to
provide such written notice shall be considered a material breach of this Letter
Agreement by you.
 
 
 
 
 
If your employment is terminated by the Company for Cause, you will only be
entitled to any compensation and benefits accrued prior to the termination date.
 
 
 
 
 
In the event of a termination of your employment for any reason, you agree to be
subject to those restrictions set forth on Annex 1  attached hereto, which are a
part of this Letter Agreement (the "Employee Covenants").
 
 
 
 
 
You shall be under no obligation to seek other employment for any reason or to
mitigate any severance payments following a termination of your employment with
the Company for any reason. In addition, there shall be no offset against
amounts due to you upon termination of your employment with the Company on
account of any compensation attributable to any employment subsequent to your
employment with the Company. Subject to the notice requirement as set forth
above, either you or the Company may terminate your employment with the Company
at any time.
 
 
 






--------------------------------------------------------------------------------





 
 
Except as provided above in this Severance/Restrictive Covenants section, you
shall not be entitled to any other salary, compensation or benefits from the
Company after termination of your employment with the Company, except as
otherwise specifically provided for in the Company's employee benefit plans or
as otherwise expressly required by applicable law.
 
 
 
 
 
Notwithstanding anything herein to the contrary, if any payments due hereunder
shall be subject to all applicable taxes and the Company may withhold from any
amounts payable under this Letter Agreement such taxes as shall be required to
be withheld pursuant to any applicable law applicable to you.
 
 
 
Personal Services Agreement:
 
As a condition to entering into this Letter Agreement with the Company, you
shall execute the Personal Services, Confidentiality and Inventions Agreement,
in the form attached hereto as Exhibit A.
 
 
 
Entire Agreement:
 
This Letter Agreement, (including any Annexes attached hereto) and the Personal
Services, Confidentiality and Inventions Agreement referenced above set forth
the entire understanding between you and the Company with respect to the subject
matter hereof and thereof, and supersede and preempt all prior oral or written
understandings and agreements with respect to the subject matter hereof and
thereof between you and the Company and its affiliates (including without
limitation, Holdco, Avantor, Inc. and VWR Corporation and their respective
affiliates), which shall terminate and be of no further effect upon the
execution of this Letter Agreement.
This Letter Agreement, and all of your rights and duties hereunder, shall not be
assignable or delegable by you. Any purported assignment or delegation by you in
violation of the foregoing shall be null and void ab initio and of no force and
effect. This Letter Agreement may be assigned by Holdco to a person or entity
which is a successor in interest to substantially all of the business operations
of Holdco, or to a subsidiary or affiliate of Holdco. Upon such assignment, the
rights and obligations of Holdco hereunder shall become the rights and
obligations of such subsidiary, affiliate or successor person or entity.
 
 
 
Survival:
 
All clauses of this Letter Agreement which by their nature survive termination
including, Clause 6 of the Personal Services, Confidentiality and Inventions
Agreement (Intellectual Property), Clause 9 of the Personal Services,
Confidentiality and Inventions Agreement (Return of Property) and Clauses 5 of
the Personal Services, Confidentiality and Inventions Agreement (Non-disclosure)
shall survive and continue in full force and effect after the termination of
this Letter Agreement.

[Signature page follows]





--------------------------------------------------------------------------------





 
 
AVANTOR PERFORMANCE MATERIALS INDIA LIMITED
 
By:
/s/ Ashok Jain
Name:
Ashok Jain
Title:
Director, VP Finance and Controller
Accepted and Agreed
 
 
/s/ Devashish Ohri
Devashish Ohri
Date: 11/13/2017






--------------------------------------------------------------------------------






Exhibit A - Personal Services, Confidentiality and Inventions Agreement
See Attached.





--------------------------------------------------------------------------------






AVANTOR PERFORMANCE MATERIALS INDIA LIMITED
PERSONAL SERVICES, CONFIDENTIALITY AND INVENTIONS AGREEMENT
THIS AGREEMENT (this "Agreement") is between Avantor Performance Materials India
Limited having its registered office at 17th Floor, Building No. 5, Tower C, DLF
Cyber City Phase - III, Gurgaon - 122002, Haryana, India (with its various
affiliates, the "Company") and Devashish Ohri ("Executive" or "I") who is
employed by the Company.
The Company's sound business policy requires that its trade secrets, technical
and non-technical know-how, business knowledge, plans, systems, business
methods, business records and customer relations to be protected and not
utilized by any person or firm who competes or wants to compete with the
Company. The parties wish to evidence the terms of the employment relationship
between them and particularly to set forth certain restrictions which shall
apply to Executive.
In consideration of and as part of the terms of employment by the Company, it is
agreed as follows:
1.
Compensation and Benefits. Executive shall be entitled to a salary, annual bonus
and other monetary compensation, which shall be established by the Company at
the inception of employment, and may be periodically thereafter adjusted.
Executive shall also be entitled to participate in various Company employee
benefit plans (for example, health insurance, retirement, and the like), in
accordance with the participation requirements of said plans, and nothing
contained herein shall confer benefit eligibility which is in any manner
inconsistent with the terms of the benefit plans. Executive shall be entitled to
reimbursement to expenses incurred in the course of carrying out his employment
as per the Company policy. Compensation, including base salary, shall undergo
such modifications and revisions, as may be mutually agreed to between the
Executive and the Company from time to time. All forms of compensation or
benefits paid to the Executive shall be subject to all applicable taxes and the
Company may withhold from any amounts payable under this Agreement such taxes as
shall be required to be withheld pursuant to any applicable law applicable to
the Executive.

2.
Executive's General Obligations; Conflicts of Interest. During my employment
with the Company, I agree to devote substantially all my working time during
normal business hours to the Company. During my employment with the Company, I
agree to use my best efforts to perform the duties associated with my position
and title with the Company as the Company may direct, not to engage in any other
business or activity the nature of which shall be determined by the Company to
be competitive with the Company, its suppliers or its customers and to comply
with any Conflict of Interest Policy of the Company. I acknowledge and agree
that I will not serve on the board of directors of any other companies during my
employment with the Company without first obtaining prior written approval from
Holdco's Chief Executive Officer. 1 further agree to conform to all Company
policies, practices, and procedures and shall keep myself aware and updated with
the policies of the Company, as well as lawful directions of the Company and/or
its affiliates as to performance of services for the Company, to the extent that
the same are consistent with my position and title with the Company.

3.
No Existing Restrictive Agreements. I represent that I am not a party to any
contract limiting my present or future right to work for the Company or to
perform such activities as shall be required from time to time by the Company.








--------------------------------------------------------------------------------





4.
Prior Employer Information. I agree that I will not use improperly or disclose
any confidential or proprietary information or trade secrets of my former or
current employers, principals, partners, co-venturers, customers, or suppliers,
or the vendors or customers of such persons or entities, and I will not violate
any nondisclosure or proprietary rights agreement I might have signed in
connection with any such employer, person or entity.

5.
Non-Disclosure of Information. I recognize that, in the performance of my duties
with the Company, Confidential Information belonging to the Company will come
into my possession, including, without limitation, information regarding
business methods, plan, systems, customer lists and customer relations, vendor
lists and vendor relations, cost and pricing information, distribution and
logistical information, and other information relating to the business of the
Company that is not known to the general public. I recognize that the business
of the Company is materially dependent upon the relationship between the Company
and its customers who are serviced by its associates and that the Company has
and will entrust me with Confidential Information, that must remain the property
of the Company. As used in this Agreement, "Confidential Information" shall mean
the trade secrets, technical and non-technical know-how, technical and business
knowledge and information, plans and systems, business methods, customer lists
and customer relations of the Company, including but not limited to research,
development, manufacturing, purchasing, accounting, data processing,
engineering, marketing, merchandising, selling and invoicing, which information
is acquired from or through the Company during the course of my employment by
the Company. "Confidential Information" shall not include any information that
is or becomes publicly known or that enters the public domain other than as a
result of my breach of my obligations under this Agreement or any other
agreement between me and the Company or its affiliates. I agree that I will not
at any time hereafter disclose Confidential Information to third parties or use
Confidential Information for any purpose other than to further the Company's
business, except as is required by law, any court of competent jurisdiction or
any governmental agency or authority or recognized subpoena power.

I acknowledge and agree that it would be difficult to measure the damages that
might result from any actual breach of these Clauses and that such actual breach
may result in immediate, irreparable and continuing injury to the Company and
that a remedy at law for any such actual breach may be inadequate. Accordingly,
I agree that the Company, in its sole discretion and in addition to any other
remedies it may have at law or in equity, shall be entitled to seek temporary,
preliminary and permanent injunctive relief or other equitable relief, issued by
a court of competent jurisdiction, in case of any such actual breach (without
the necessity of actual injury being proved).
6.
Intellectual Property. I acknowledge and agree that all the Company Works shall
vest in and be owned by the Company immediately upon their creation. To the
extent such rights do not vest immediately in the Company, I hereby agree to and
irrevocably and unconditionally assign to the Company all of my right, title and
interest in the Company Works together with all of my right, title and interest
in any and all intellectual property rights which subsist from time to time in
the Company Works on a worldwide basis and in perpetuity for adequate
consideration, receipt whereof is hereby acknowledged.

To the extent such rights do not vest immediately in the Company, I hereby
assign to the Company all future copyright in the Company Works on a worldwide
basis and in





--------------------------------------------------------------------------------





perpetuity and agree that all such future copyright shall vest in the Company by
operation of law pursuant to the Indian Copyright Act, 1957.
I hereby irrevocably and unconditionally waive, in favour of the Company, its
licensees and successors-in-title any and all moral rights conferred on me by
Chapter XII of the Indian Copyright Act, 1957 in relation to the Company Works
(existing or future) and any and all other moral rights under any legislation
now existing or in future enacted in any part of the world including, without
limitation, the right conferred by Section 57 of the said Act to be identified
as the author of any of the Company Works and the right not to have any such
work subjected to derogatory treatment. I shall at the Company's request and
expense, take all steps that may be necessary or desirable for the Company to
enforce against any third party Company's moral rights in any of the Company
Works.
I shall not, either during my employment or thereafter, exploit or assist others
to exploit any of the Company Works or any invention or improvement which I may
from time to time make or discover in the course of my duties or (unless the
same shall have become public knowledge) make public or disclose any such
Company Works or invention or improvement or give ally information in respect of
it except to the Company or as the Company may direct.
I hereby irrevocably authorize the Company for the purposes of this Clause to
make use of my name and to sign and to execute any documents or do anything on
my behalf (or where permissible to obtain the patent or other protection in the
Company's own name o in that of its nominees in relation to any of the Company
Works) where there is undue delay or non-cooperation by me to execute the
documents as necessary for the purposes hereof, and in all cases ensuring no
liability or other action is suffered by me, provided there is no
misrepresentation or breach on my part.
I shall forthwith and from time to time both during my employment under this
Agreement and thereafter, at the request and expense of the Company, do all
things and execute all documents necessary or desirable to give effect to the
provisions of this Clause including, without limitation, all things necessary or
conducive to obtain letters patent or other protection for any invention or
improvement relating to any of the Company Works in any part of the world and to
vest such letters patent or other protection in the Company or its nominees.
"Company Works" shall mean all works authored, originated, conceived, written or
made by the Executive alone or with others including documents, records,
databases, designs, innovations, inventions, improvements, processes, trademarks
and trade names (except only those works which are legally authored, originated,
conceived, written or made by the Executive wholly outside the course of his
employment).
7.
Third Party Information. I recognize that the Company has received and will
receive confidential or proprietary information from third parties subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. This information shall be
deemed not to include any information that is or becomes publicly known or that
enters the public domain other than as a result of my breach of my obligations
under this Agreement or any other agreement between me and the Company or its
affiliates. During the term of my






--------------------------------------------------------------------------------





employment and thereafter I will not disclose nor use such information for the
benefit of anyone other than the Company or such third party, or in any manner
inconsistent with any agreement between the Company and such third party of
which I am made aware, except as is required by law, any court of competent
jurisdiction or any governmental agency or authority or recognized subpoena
power.
8.
Termination. I acknowledge that this Agreement shall not constitute a contract
for employment for any specific period of time, and that either the Company or I
am free to terminate this Agreement, and employment relationship, "at will," at
any time, with or without cause.

9.
Return of Property. I shall ensure that the property of the Company is protected
and is taken due care of and that it is not used for personal purposes except in
special and preauthorized circumstances. I shall promptly, whenever requested by
the Company and in any event upon the termination of my employment, deliver to
the Company all property of the Company and I shall not be entitled to and shall
not retain any copies thereof. Title and copyright in the property shall at all
times vest in the Company. I shall irretrievably delete any information relating
to the business stored on any magnetic or optical disc or memory and all matter
derived therefrom which is in his possession, custody, care or control outside
the premises of the Company and shall produce such evidence thereof as the
Company may require.

10.
Non-Waiver. The failure by the Company to enforce any of the provisions hereof
upon any default by me at a particular time or under certain circumstances shall
not be treated as a permanent waiver of such provisions and shall not prevent
subsequent enforcement of such provisions upon default by either party.

11.
Irreparable Harm. 1 acknowledge and agree that it would be difficult to measure
the damages that might result from any actual breach of this Agreement and that
such actual breach by me may result in immediate, irreparable and continuing
injury to the Company and that a remedy at law for any such actual breach may be
inadequate. Accordingly, I agree that the Company, in its sole discretion and in
addition to any other remedies it may have at law or in equity, shall be
entitled to seek temporary, preliminary and permanent injunctive relief or other
equitable relief, issued by a court of competent jurisdiction, in case of any
such actual breach (without the necessity of actual injury being proved).

12.
Assignability of This Agreement. The services contracted for between the Company
and me in this Agreement are personal, and therefore I may not assign this
Agreement to any other person or entity. This Agreement may, however, be
assigned by the Company to a successor to the business of the Company or to an
affiliate of the Company.

13.
Severability. It is the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by local, state, and/or federal law
in the jurisdiction in which performance of this Agreement occurs, or in which
performance of this Agreement is sought to be enforced. In the event that a
court of competent jurisdiction determines that one or more provisions of this
Agreement are not enforceable under the provisions of the jurisdiction in which
performance occurs or enforcement is sought, such a determination shall not
affect the enforceability of the remainder of this Agreement.

14.
Other Agreements. This Agreement, together with the letter agreement, dated
November 10, 2017, between me and the Company (the "Letter Agreement"), sets
forth the sole and entire agreement between the parties hereto, and supersedes
and replaces any and all prior agreements, whether oral, written, or implied,
entered into by me and the Company, pertaining to my employment, the terms,






--------------------------------------------------------------------------------





conditions, and responsibilities thereof, and/o any other subject matter
contained in this Agreement or the Letter Agreement. This Agreement and the
Letter Agreement shall be considered together as one agreement. There will be no
modification of this Agreement, either verbal, implied, written, or otherwise,
except through a written agreement signed by me, and an officer of the Company,
which refers to the specific paragraph of this Agreement intended to be
modified, and sets forth, in writing, the specific modification of said
paragraph. This Agreement and the Letter Agreement will supersede and pre-empt
all prior oral or written understandings and agreements including the prior
employment agreement dated as of September 1, 2014 with respect to the subject
matter hereof and thereof between me and the Company andits affiliates
(including without limitation, Holdco, Avantor, Inc. and VWR Corporation and
their respective affiliates).
[Signature page follows]





--------------------------------------------------------------------------------






WITNESS WHEREFORE, the parties have executed this Agreement as of the 10th day
of November, 2017.
/s/ Devashish Ohri
 
AVANTOR PERFORMANCE MATERIAL INDIA LIMITED
Executive - Signature
 
 
Devashish Ohri
By:
/s/ Ashok Jain
Executive - Print Name
Its:
Director, VP Finance and Controller






--------------------------------------------------------------------------------






Annex 1 - Employee Covenants
1.Non-competition Non-solicitation and Non-disparagement. You acknowledge that
in the course of your employment with the Company or Holdco or any of its
Subsidiaries or Affiliates you will become familiar with the Company's/Holdco's
and its Subsidiaries' and Affiliates' trade secrets and with other confidential
information concerning the Company, Holdco and such Subsidiaries and Affiliates
and that your services will be of special, unique and extraordinary value to the
Company, Holdco and such Subsidiaries and Affiliates. Therefore, you agree that:
(a)Noncompetition. During the Employment Period and for a period of twelve
months thereafter, you shall not directly or indirectly, anywhere in the world,
own, manage, control, participate in, consult with, render services for or enter
into employment with any business or organization that competes with the
business that the Company or Holdco or any of its Subsidiaries or Affiliates is
engaged in at the time of your Separation (the "Business"). Nothing herein shall
prohibit you from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation that is publicly traded, so long as you have
no active participation in the business of such corporation.
(b)Non-solicitation. During the Employment Period and for a period of
twenty-four months thereafter, you shall not directly or indirectly (I) induce
or attempt to induce any employee of the Company or Holdco or any of its
Subsidiaries or Affiliates to leave the employment of the Company or Holdco or
any such Subsidiary or Affiliate, or in any way interfere with the relationship
between the Company or Holdco or any of its Subsidiaries or Affiliates and any
employee thereof, (ii) hire any person who was an employee of the Company or
Holdco or any of its Subsidiaries or Affiliates within 180 days after a
Separation, (iii) induce or attempt to induce any customer, supplier, licensee
or other business relation of the Company or Holdco or any of its Subsidiaries
or Affiliates to cease doing business with the Company or Holdco or such
Subsidiary or Affiliate or in any way interfere with the relationship between
any such customer; supplier, licensee or business relation and the Company or
Holdco or any of its Subsidiaries or Affiliates or (iv) directly or indirectly
acquire or attempt to acquire an interest in any business relating to the
Business and with which the Company or Holdco or any of its Subsidiaries or
Affiliates has entertained discussions relating to the acquisition of such
business by the Company or Holdco or any of its Subsidiaries or Affiliates in
the twelve month period immediately preceding a Separation.
(c)Non-disparagement. During the Employment Period and at any time thereafter,
you shall not disparage the Company or any of its affiliates, or any employee,
director, shareholder or member of the Company or its affiliates.
(d)Enforcement. If, at the time of enforcement of Section1 or 2, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law, Because your services are unique and because you have access
to confidential information, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Annex 1. Therefore, in the event
a breach or threatened breach of this Annex 1, the Company or Holdco or any of
its Subsidiaries or Affiliates or their successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief





--------------------------------------------------------------------------------





in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).
(e)Additional Acknowledgments. You acknowledge that the provisions of Sections 1
and 2 are in consideration of: (i) employment with the Company or Holdco or its
Subsidiaries or Affiliates and (ii) additional good and valuable consideration,
including the payment of salary and bonus, as set forth in this Letter
Agreement. In addition, you agree and acknowledge that the restrictions
contained in Sections 1 and 2 are reasonable restrictions for the protection of
Business and do not preclude you from earning a livelihood, nor do they
unreasonably impose limitations on your ability to earn a living. In addition,
you acknowledge (A) that the business of the Company, Holdco or and its
Subsidiaries and Affiliates will be conducted throughout the world, (B)
notwithstanding the state of incorporation or principal office of the Company,
Holdco or any of its Subsidiaries or Affiliates, or any of their respective
executives or employees (including you), it is expected that the Company, Holdco
or and its Subsidiaries and Affiliates will have business activities and have
valuable business relationships within its industry throughout the world, and
(C) as part of your responsibilities, you will be traveling throughout the world
in furtherance of the Company's or Holdco or any of its Subsidiaries' or
Affiliates' business and relationships. You agree and acknowledge that the
potential harm to the Company, Holdco or and any of its Subsidiaries and
Affiliates of the non-enforcement of Sections 1 and 2 outweighs any potential
harm to you of its enforcement by injunction or otherwise. You acknowledge that
you have carefully read this Annex 1 and have given careful consideration to the
restraints imposed upon you by this Annex 1, and are in full accord as to their
necessity for the reasonable and proper protection of confidential and
proprietary information of the Company, Holdco or and any of its Subsidiaries
and Affiliates now existing or to be developed in the future. You expressly
acknowledge and agree that each and every restraint imposed by this Annex 1 is
reasonable with respect to subject matter, time period and geographical area.
2.
Definitions.

"Affiliate" means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
"Board" means the Company's board of directors.
"Cause" means (i) the conviction of, or entry of a plea of nolo contendere with
respect to, a felony or a crime involving moral turpitude, or the commission of
fraud with respect to the Company or Holdco or any of its Subsidiaries or
Affiliates or Holdco or any of their customers or suppliers, (ii) substantial
and repeated failure to perform duties as reasonably directed by the Board or a
supervisor or report, after providing you with 15 days' prior written notice and
a reasonable opportunity to remedy such failure, (iii) gloss negligence or
willful misconduct with respect to the Company or Holdco or any of its
Subsidiaries or Affiliates or Holdco (iv) a material violation of material
Company rules or policies. Your cessation of employment shall not be deemed to
be for Cause unless and until, if capable of being cured, the act or omission
constituting Cause is not cured within 15 days following your receipt of written
notice regarding such act or omission.
"Change in Control" shall have the meaning ascribed to it in Holdco's Equity
Incentive Plan.





--------------------------------------------------------------------------------





"Disability" shall have the meaning ascribed to it in the Company's long-term
disability policy.
"Employment Period" means the period during which you are employed by the
Company or Holdco or any of its Subsidiaries or Affiliates, regardless of
whether such employment is pursuant to the terms of this Letter Agreement or
another agreement.
"Good Reason" means, within the two year period following a Change in Control,
(i) a material diminution to your base salary, bonus opportunity, authority,
duties or responsibilities, (ii) the Company fails to make any compensatory
payment to you when due, which is required to be paid to you pursuant to the
Letter Agreement, (iii) a relocation of your principal place of employment to a
location that is outside a 50 mile radius from your principal place of
employment immediately prior to a Change in Control, or (iv) any other action or
inaction by the Company which constitutes a material breach by the Company of
the Letter Agreement; provided that, in order for your resignation for Good
Reason to be effective, written notice of the occurrence any event that
constitutes Good Reason must be delivered by you to the Company within 90 days
after you have actual knowledge of the occurrence of any such event and the
occurrence of such event is not cured by the Company within thirty (30) days
after the date of such written notice by you to the Company.
"Person" means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
"Separation" means you ceasing to be employed by the Company or Holdco or any of
its Subsidiaries or Affiliates for any reason.
"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity, For purposes hereof, references to a "Subsidiary" of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term "Subsidiary" refers to a
Subsidiary of the Company.
3.    Miscellaneous.
(a)Applicable Law. This Annex 1 shall be governed by, and construed in
accordance with, the laws of India, without giving effect to any choice of law
or conflict of law





--------------------------------------------------------------------------------





rules or provisions that would cause the application of the laws of any
jurisdiction other than India.
(b)Consent to Jurisdiction. You hereby irrevocably submit to the nonexclusive
jurisdiction of the courts of New Delhi for the purposes of any suit, action or
other proceeding arising out of this Annex 1 or any transaction contemplated
hereby. You further agree that service of any process, summons, notice or
document by certified or registered mail to your address as listed above or such
other address or to the attention of such other person as you have specified by
prior written notice to the Company shall be effective service of process in any
action, suit or proceeding in the State of Pennsylvania with respect to any
matters to which you have submitted to jurisdiction as set forth above in the
immediately preceding sentence. You irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Annex 1 or the transactions contemplated hereby in the courts of New
Delhi.
(c)Additional Agreements. The provisions of this Annex 1 are in addition to, and
do not supersede, the provisions of the Personal Services, Confidentiality and
Inventions Agreement between you and the Company.





--------------------------------------------------------------------------------






Annex 2 - General Release
I, Devashish Ohri, in consideration of and subject to the performance by Avantor
Performance Materials India Limited (together with its affiliates, the
"Company"), of its obligations under the Employment Letter Agreement, dated as
of November 10, 2017 (the "Agreement"), do hereby release and forever discharge
as of the date hereof the Company and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company and the Company's direct or indirect owners (collectively, the "Released
Parties") to the extent provided below.
1.
I understand that any payments or benefits paid or granted to me under the
"Severance/Restrictive Covenants" section of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. 1 understand and agree that I will not
receive the payments and benefits specified in the "Severance/Restrictive
Covenants" section of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

2.
Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys' fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters) (all of the foregoing collectively
referred to herein as the "Claims").

3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the






--------------------------------------------------------------------------------





event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims. I further agree that I am not aware of any pending claim
of the type described in paragraph 2 as of the execution of this General
Release.
5.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

6.
I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
this Agreement, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone. Notwithstanding anything herein to the contrary, each of the parties
(and each affiliate and person acting on behalf of any such party) agree that
each party (and each employee, representative, and other agent of such party)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this transaction contemplated in the Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

7.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

8.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein,

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(i)
I HAVE READ IT CAREFULLY;

(ii)
I UNDERSTAND ALL OF ITS TERMS ;

(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;






--------------------------------------------------------------------------------





(iv)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(v)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

Date:
11/13/2017
/s/ Devashish Ohri
 
Devashish Ohri




